Exhibit 10.4
June 23, 2009
Delek US Holdings, Inc.
7102 Commerce Way
Suite 300
Brentwood, TN 37027
Re: Bank Leumi USA loans to Delek US Holdings, Inc.
Ladies/Gentlemen:
     Reference is made to (i) that certain Promissory Note dated July 27, 2006
(as heretofore amended or modified, the “2006 Note”) in the principal amount of
$30,000,000 executed by Delek US Holdings Inc. (the “Borrower”) in favor of Bank
Leumi USA (“Lender”) and (ii) that certain Promissory Note dated May 12, 2008 in
the principal amount of $20,000,000 executed by the Borrower in favor of Lender
(as amended or modified, the “2008 Note”; and together with the 2006 Note,
collectively, the “Notes”). The Notes together with all other instruments,
agreements and other documents executed or delivered with or in favor of Lender
in connection with the Notes whether as the same now exist or may hereafter be
amended, restated, renewed, extended, supplemented, substituted or otherwise
modified, are hereinafter referred to from time to time, collectively, as the
“Loan Documents”). Capitalized terms used but not otherwise defined herein,
shall have the meaning(s) given to such term(s) in the Loan Documents.
     NOW, THEREFORE, in consideration of the premises herein contained and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
     A. Covenants, Representations and Warranties. So long as any obligations
under the Notes remain outstanding, the Borrower, on behalf of itself and its
subsidiaries (collectively, the “Companies”) hereby represents, warrants and
covenants in favor of Lender as follows:
          1. Dividends and Inter-company Debt. The ability of the Borrower’s
subsidiaries to upstream dividends or repay inter-company debt to the Borrower
shall be maintained in any new debt arrangements entered into after the date
hereof and any such ability shall be (a) not materially more restrictive than
what exists in the Borrower’s existing debt arrangements in effect on the date
hereof, or (b) otherwise satisfactory to the Lender.
          2. Lion Oil Company Shares.
               (a) As of the date hereof, Borrower owns 2,867,242 shares,
representing approximately thirty-four and 6/10 (34.6%) percent of the issued
and outstanding shares (the “Shares”), of Lion Oil Company (“Lion”).
Contemporaneously herewith, Borrower is delivering to Lender in form and
substance satisfactory to Lender (i) those certain Stock

 



--------------------------------------------------------------------------------



 



Pledge and Security Agreements, dated as of the date hereof , in favor of each
of Lender and Israel Discount Bank of New York (“IDB”) as well as (ii) that
certain Intercreditor Agreement between the Lender and IDB. Lender hereby
expressly consents to Borrower entering into the Stock Pledge and Security
Agreement with IDB and waives any potential Event of Default under the Notes
with respect only to Borrower’s entry into such agreement. Prior to Borrower’s
granting of the security interest provided for in the Stock Pledge and Security
Agreements, Borrower shall not, without the prior written consent of Lender,
sell, assign, pledge, hypothecate, encumber or otherwise dispose of the Shares.
          3. Total Adjusted Shareholders Equity. As of the last day of each of
Borrower’s fiscal quarters: (a) Total Adjusted Shareholders’ Equity, as defined
herein, shall not be less than $425,000,000; and (b) the ratio of Total Adjusted
Shareholder’s Equity to the total assets of Borrower and its subsidiaries, on a
consolidated basis, and as determined in accordance with GAAP, shall not be less
than 30%. For the purposes of this agreement, “Total Adjusted Shareholders’
Equity” shall mean the Borrower’s consolidated shareholders’ equity, as
determined in accordance with GAAP, as of the last day of each of Borrower’s
fiscal quarters, plus any amounts that may be taken as an impairment or other
charge to Borrower’s consolidated balance sheet with respect to the following
items (i) goodwill, as reported in Borrower’s consolidated balance sheet, and
(ii) Borrower’s investment in Lion Oil Company, such amounts to be added back to
total shareholders’ equity so long as any obligations under the Notes remain
outstanding.
          4. Payment of Dividends. Borrower shall not, directly or indirectly,
declare, pay or make any dividend or distribution on any class of its capital
stock or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any of its capital stock; except, that, so long as no
default or Event of Default exists under any of the Notes or any of the other
Loan Documents, immediately prior to or after giving affect to any such payment,
Borrower may make dividends or distributions to its shareholders not to exceed
$15,000,000 in the aggregate in any fiscal year; provided, further, that,
Borrower may make dividends or distributions to its shareholders in excess of
such $15,000,000 aggregate amount in any fiscal year, so long as, concurrently
with the making of any payment thereto, Borrower pays to Lender an amount equal
to thirty (30%) percent of such excess dividend payment, which payment(s) will
be applied by the Lender to the outstanding principal amount of the Notes.
Lender shall apply the excess dividend payment between the principal amount of
the Notes in a pro rata manner but may, in its discretion apply more of the
excess dividend payment to the principal amount of the 2006 Note; provided,
however, that in no event shall such excess dividend payment be applied to the
installment payment due on the Notes on each of April 1, 2010, July 1, 2010 and
October 1, 2010, January 3, 2011 or April 1, 2011.
          5. Debt Service Coverage Ratio. The Debt Service Coverage Ratio set
forth in the letter agreement dated May 7, 2008 between Lender and Borrower is
hereby deleted (commencing with the paragraph starting with the language “At all
times during the term of the Loan” and ending with, and inclusive of, the
paragraph entitled “EBITDA.”)

2



--------------------------------------------------------------------------------



 



     B. Modification of 2006 Note.
          1. The first paragraph of Article A, Section 1 of the 2006 Note is
hereby amended and restated in its entirety to read as follows:
     “1. FOR VALUE RECEIVED, the undersigned, Delek US Holdings Inc., a
corporation organized under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of BANK LEUMI USA (the “Bank”), at its
offices at 564 Fifth Avenue, New York, New York 10036, the principal sum of
Thirty Million Dollars ($30,000,000) in lawful money of the United States of
America and in immediately available funds, in installments in the amount of TWO
MILLION DOLLARS ($2,000,000) each on each of April 1, 2010, July 1, 2010,
October 1, 2010; provided, that, the entire unpaid principal balance of this
Note, and all accrued and unpaid interest hereon shall be due and payable on
January 3, 2011, or earlier as provided herein.”
          2. The first sentence of the second paragraph of Article A, Section 1
of the 2006 Note is hereby amended and restated in its entirety to read as
follows:
     “The Borrower will pay interest on the unpaid principal amount hereof from
time to time outstanding, computed on the basis of a 360-day year, at a rate per
annum which shall be equal to 3.5% per annum above the Libor Rate (Reserve
Adjusted)* for a three (3) month term, as elected by the Borrower and calculated
by the Bank, in the manner hereinafter provided, but in no event in excess of
the maximum rate permitted by applicable law; provided, that in the event the
Bank shall have determined that by reason of circumstances affecting the Libor
Rate (Reserve Adjusted) adequate and reasonable means do not exist for
ascertaining the Libor Rate (Reserve Adjusted) for any Interest Period, or the
time remaining to the stated maturity date of this Note is less than the
shortest Interest Period which may be elected hereunder, then the applicable
rate of interest during such Interest Period shall be equal to the rate of
interest designated by the Bank, and in effect from time to time, as its
“Reference Rate” +1.75% per annum adjusted when said Reference Rate changes, but
in no event in excess of the maximum rate permitted by law (the Borrower
acknowledges that the Reference Rate may not necessarily represent the lowest
rate of interest charged by the Bank to customers) and in no event shall the per
annum rate of interest charged hereunder be less than 4.5% at any time; further
provided that if, by 11:00am, New York time, three (3) business days prior to
the end of any Interest Period, the Borrower has failed to timely notify the
Bank of its election of the choice of interest rate for or length of the next
Interest Period, then the interest rate in effect thereafter shall be at the
Libor Rate (Reserve Adjusted) +3.5% per annum for an Interest Period the length
of which shall be the same length as the immediately preceding Interest Period
unless such Interest Period would end after the stated maturity date of this
Note, in which case the Interest Period shall be of a duration equal to the next
longest Interest Period which would end prior to such scheduled maturity date,
provided further that no Libor Rate (Reserve Adjusted)-based loan

3



--------------------------------------------------------------------------------



 



shall be made less than one month before the stated maturity date of this Note
or after the occurrence and continuance of an Event of Default.”
          3. Article B of the 2006 Note is hereby amended by deleting the clause
“default by the Borrower, or any Subsidiary, in the payment of principal of or
interest on any indebtedness for borrowed money in excess of $10,000,000 in the
aggregate owed to any other person or entity (including any such indebtedness in
the nature of a lease) or default in the performance or observance of the terms
of any instrument pursuant to which such indebtedness was created or is secured,
in each case the effect of which default is to cause any holder of any such
indebtedness to cause the same to become due prior to its stated maturity” in
its entirety and replacing it with the following:
“default by the Borrower, or any Subsidiary, in the performance or observance of
the terms (including, without limitation, payment terms) of any instrument
pursuant to which any indebtedness for borrowed money in excess of $5 million in
the aggregate to each Counter Party (as such term is defined herein) was created
or is secured, the effect of which default is to cause any holder of any such
indebtedness to cause the same to become due prior to its stated maturity. For
purposes of this Agreement, “Counter Party” shall mean any natural person or
entity to which the Borrower or any Subsidiary of the Borrower owes indebtedness
and “Indebtedness” shall mean all obligations for borrowed money of any kind or
nature, including but not limited to (i) funded and unfunded debt,
(ii) indebtedness secured by (or for which the holder of such indebtedness has
an existing right to be secured) a lien on any asset (iii) indebtedness
guaranteed by Delek US or its subsidiaries, and (iv) obligations in respect of
letters of credit, bankers acceptances or similar instruments.”
          4. In consideration of the modification to the 2006 Note agreed to by
Lender herein, on the date of this agreement, Borrower shall pay to Lender a fee
in the amount of $150,000 (the “2006 Note Modification Fee”), which 2006 Note
Modification Fee shall be fully earned, due and payable on the date hereof, and
shall not be subject to refund, rebate or proration for any reason whatsoever.
     C. Modification of 2008 Note.
          1. The first paragraph of Article A, Section 1 of the 2008 Note is
hereby amended and restated in its entirety to read as follows:
     “1. FOR VALUE RECEIVED, the undersigned, Delek US Holdings Inc., a
corporation organized under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of BANK LEUMI USA (the “Bank”), at its
offices at 564 Fifth Avenue, New York, New York 10036, the principal sum of
TWENTY MILLION DOLLARS ($20,000,000) in lawful money of the United States of
America and in immediately available funds in installments of ONE MILLION
DOLLARS ($1,000,000) each on each of July 1, 2010, October 1, 2010, January 3,
2011 and April 1, 2011, provided that the entire unpaid principal balance of
this Note, and all accrued and unpaid interest hereon, shall be due and payable
on May 11, 2011, or earlier as provided herein.”

4



--------------------------------------------------------------------------------



 



          2. Article B of the 2008 Note is hereby amended by deleting the clause
“default by the Borrower, or any Subsidiary, in the payment of principal of or
interest on any indebtedness for borrowed money in excess of $10,000,000 in the
aggregate owed to any other person or entity (including any such indebtedness in
the nature of a lease) or default in the performance or observance of the terms
of any instrument pursuant to which such indebtedness was created or is secured,
in each case the effect of which default is to cause any holder of any such
indebtedness to cause the same to become due prior to its stated maturity” in
its entirety and replacing it with the following:
     “default by the Borrower, or any Subsidiary, in the performance or
observance of the terms (including, without limitation, payment terms) of any
instrument pursuant to which any indebtedness for borrowed money in excess of
$5 million in the aggregate to each Counter Party (as such term is defined
herein) was created or is secured, the effect of which default is to cause any
holder of any such indebtedness to cause the same to become due prior to its
stated maturity.
          3. Notwithstanding anything to the contrary set forth in the 2008
Note, at no time shall the per annum rate of interest charged by Lender to
Borrower under the 2008 Note be less than 4.50%.
     D. Effect on this Amendment. Except as specifically set forth herein, no
other changes or modifications to the Loan Documents are intended or implied,
and, in all other respects, the Loan Documents shall continue to remain in full
force and effect in accordance with their terms as of the date hereof. This
agreement, and the instruments and agreements delivered pursuant hereto and
thereto constitute the entire agreement of the parties with respect to the
subject matter hereof and thereof, and supersede all prior oral or written
communications, memoranda, proposals, negotiations, discussions, term sheets and
commitments with respect to the subject matter hereof and thereof. Except as
specifically set forth herein, nothing contained herein shall evidence a waiver
or amendment by Lender of any other provision of the Loan Documents. Without
limiting the foregoing, nothing herein contained shall, or shall be deemed to,
waive any Event of Default of which Lender does not have actual knowledge as of
the date hereof, or any event or circumstance which with notice or passage of
time, or both, would constitute an Event of Default. The failure by Borrower to
comply with any of the terms of this Amendment shall, at the option of Lender,
constitute an Event of Default. Lender may waive any of such Events of Default,
but only in a specific writing signed by Lender.
     E. Further Assurances. Borrower shall execute and deliver such additional
documents and take such additional action as may be reasonably requested by
Agent to effectuate the provisions and purposes of this agreement.
     F. Binding Effect. This agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
     G. Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York (without giving effect to
principles of conflict of laws).

5



--------------------------------------------------------------------------------



 



     H. Counterparts. This agreement may be signed in counterparts, each of
which shall be an original and all of which taken together constitute one
agreement. In making proof of this agreement, it shall not be necessary to
produce or account for more than one counterpart signed by the party to be
charged. Any signatures delivered by a party by facsimile transmission or by
electronic mail transmission shall be deemed an original signature hereto.
(remainder of page intentionally left blank)

6



--------------------------------------------------------------------------------



 



BANK LEUMI USA

                     
By:
  /s/ Gil Hershman
 
      By:   /s/ Dr. Avram Keusch
 
   
 
                   
Name:
  Gil Hershman       Name:   Dr. Avram Keusch    
 
                   
Title:
  Vice President       Title:   Vice President    

AGREED:
DELEK US HOLDINGS, INC.

                     
By:
  /s/ Gregory A. Intemann
 
      By:   /s/ Assi Ginzburg
 
   
 
                   
Name:
  Gregory A. Intemann       Name:   Assi Ginzburg    
 
                   
Title:
  Treasurer       Title:   EVP    

7